Citation Nr: 0714637	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  99-10 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
left ventricular hypertrophy (heart disability).

2.  Entitlement to an effective date earlier than March 3, 
2004, for a grant of service connection for heart disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran retired from military service in April 1983.  He 
served on active duty and with the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that granted service connection for heart 
disability and assigned an initial 30 percent evaluation, 
effective March 3, 2004.  The veteran perfected an appeal 
challenging both the effective date assigned for service 
connection for heart disability and the initial 30 percent 
rating.

In February 2001, September 2002, September 2003, March 2005 
and May 2006, the Board adjudicated numerous claims that are 
no longer pending.  The Board notes that some of those 
dispositions, including the Board's September 2002 denial of 
service connection for heart disability, were appealed to and 
vacated by the United States Court of Appeals for Veterans 
Claims (Court).  Since that time, service connection has been 
established for various disorders, and unlike his heart 
disability, the veteran has not disagreed with the 
evaluations or effective dates that were assigned.  Thus, 
only the issues listed on the title page are before the 
Board.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran had heart disability prior to March 3, 2004.

2.  The veteran's heart disability has been manifested by 
left ventricular hypertrophy and a workload limit of five 
METs that is productive of dyspnea.





CONCLUSIONS OF LAW

1.  Entitlement to an effective date prior to March 3, 2004, 
for the grant of service connection for heart disability, is 
not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).

2.  The criteria for a 60 percent rating for heart disability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.100, 4.104, Diagnostic 
Code 7005 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The veteran is challenging the initial evaluation and 
effective date assigned following the RO's grant of service 
connection for heart disability.  In Dingess v. Nicholson, 19 
Vet. App. 473 (2006) the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 491, 500.  

In Hartman v. Nicholson, No. 2006-7303 (Apr. 5, 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) agreed that VA's notice obligations do not 
apply when the veteran appeals from a decision assigning an 
effective date following a grant of service connection.  
Moreover, in a March 2006 letter, which predates the November 
2006 rating decision, VA provided the veteran with notice 
regarding disability ratings and effective dates.  See Dunlap 
v. Nicholson, No. 03-0320 (U.S. Vet. App. Mar. 22, 2007).  
Thus, VA's duty to notify has been satisfied.

In reaching this conclusion, the Board acknowledges that in 
his January 2007 Substantive Appeal, the veteran's argues 
that the duty to notify requires that VA advise him how to 
substantiate his claim as well as the existence of negative 
evidence and how to counter this evidence.  This argument is 
without merit because VA has no duty to provide this type of 
notice.  See Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (stating that section 5103(a) does not require 
predecisional adjudication of evidence and the duty to notify 
deals with evidence gathering, not an analysis of already 
gathered evidence).

Further, it is observed that to date VA has not notified the 
veteran that the criteria for evaluating diseases of the 
cardiovascular system were amended, effective October 6, 
2006, see 71 Fed. Reg. 52457 (Sept. 6, 2006).  By the terms 
of the notice of that change, however, it is effective only 
for claims received on and after the effective date of the 
change.  Moreover, since it appears that the change is more 
restrictive than the regulations preceding it, and the 
veteran would be entitled to the more favorable construct of 
the regulations because his claim was pending at the time of 
the change, the more favorable construct will be used in 
adjudicating his claim.  As such, he is not prejudiced by the 
failure to provide notice of these changes.  

With regard to the duty to assist, as to his earlier 
effective date claim, because the application of the law to 
the undisputed facts is dispositive, no discussion of VA's 
duty to assist is necessary.  See Mason v. Principi, 16 Vet. 
App. 129 (2002).  With respect to his claim challenging the 
initial 30 percent rating, the Board notes that all pertinent 
records have been obtained, including the service medical 
records and pertinent post-service records of the veteran's 
care.  In addition, to determine the nature and severity of 
his heart disability, the veteran was afforded formal VA 
examinations in November 1997, March 2004 and in May 2005, 
and in October 2006, a VA physician reviewed his medical 
records.  Thus, the Board finds that there is no further 
action is necessary to comply with the provisions of 
38 U.S.C.A. § 5103A or 38 C.F.R. § 3.159 and that he will not 
be prejudiced by the Board's adjudication of his claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Earlier effective date for service connection for heart 
disability

The veteran filed an initial claim of service connection for 
heart disability on June 3, 1997.  He maintains that since 
service connection has been established, the effective date 
should be retroactive to the date his application was filed.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As the Board observed in the March 2005 remand, a January 
1970 Report of Medical Examination shows that the veteran's 
heart was normal, and January 1970 and March 1974 chest X-
rays were negative.  Although he was hospitalized in 
September 1976 for probable ischemic heart disease manifested 
by ST-T abnormalities and complained of chest discomfort, the 
discharge diagnosis was rule out myocardial infarction.  An 
April 1977 electrocardiogram again revealed non-specific T-
wave changes with no specific changes since February 1970.  A 
March 1980 Report of Medical Examination shows that his heart 
and vascular systems were normal.  A May 1980 
electrocardiogram revealed T-wave changes consistent with 
ischemic changes that appeared to have increased.  The 
service medical records, however, are negative for any 
diagnosis of heart disability.

At a November 1997 VA heart examination, a stress test was 
negative for myocardial ischemia and the veteran was 
diagnosed as having a history of chest discomfort with 
hospitalization in September 1976, with no subsequent history 
of ischemic disease.  

At a February 2004 VA general medical examination, the 
veteran reported that he was hospitalized for a mild heart 
attack in 1972.  He denied having any cardiac symptomatology, 
including chest pain, nausea, vomiting, shortness of breath, 
dyspnea on exertion, or palpitations.  Indeed, he reported 
that he did not understand why this condition had been 
included in his claim.  The examination revealed no 
indication of congestive heart failure or any diagnosis of a 
cardiovascular disability, other than the veteran's service-
connected hypertension.  

A March 3, 2004, echocardiogram, however, revealed that the 
veteran had left ventricular hypertrophy.  

The physician who conducted the May 2005 VA heart 
examination, after discussing the veteran's history and based 
on the findings of his physical examination, concluded that 
the veteran had no heart disability.  With respect to the T-
wave abnormalities, he explained that sensitivity and 
specificity of inverted T-waves was poor and was not 
indicative of myocardial or cardiac pathology and was a 
normal finding in a significant portion of the population.

In response to an October 2006 RO inquiry asking whether left 
ventricular hypertrophy was a disease or a "lab finding," 
later that month a VA physician responded that it was a 
"true heart disability," and opined that it was secondary 
to the veteran's service-connected hypertension.  In light of 
the above, in November 2006 the RO granted service connection 
for left ventricular hypertrophy and assigned March 3, 2004, 
as the effective date of that award.  

Based on the above, the Board finds that entitlement to an 
effective date of service connection prior to March 3, 2004, 
is not warranted.  Here, as the RO pointed out in the 
November 2006 Statement of the Case, the earliest medical 
evidence showing that the veteran had a heart disability is 
dated March 3, 2004.  Further, it was not until October 2006 
that there was any medical evidence linking the condition to 
service (here a service-connected disability).  Since the 
effective date of an award of VA compensation is the later of 
the date of claim or the date entitlement arose, in the 
absence of any evidence of heart disability prior to March 3, 
2004, there is no basis to assign an earlier effective date 
for service connection for this condition.  

Higher rating for heart disability

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

In November 2006, the RO granted service connection for heart 
disability and assigned the current 30 percent rating under 
Diagnostic Code 7005.  

Under this Diagnostic Code 7005, a 30 percent rating is 
warranted where a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  

A 60 percent evaluation under this code requires that the 
condition be manifested by more than one episode of acute 
congestive heart failure in the past year; or where workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  

Finally, a 100 percent evaluation is assigned when the 
disability is productive of chronic congestive heart failure; 
or a workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  

The February 2004 VA examination report shows that the 
physician specifically ruled out a diagnosis of congestive 
heart failure.  A March 3, 2004, echocardiogram reflects that 
the veteran had an ejection fraction of 70 percent, and 
cardiac studies conducted on March 10, March 24 and March 26, 
2004, revealed that he had an ejection fraction of 64 
percent.

At a May 2005 VA heart examination, the veteran denied having 
chest pain, shortness of breath, nausea, vomiting, fevers, 
chills or sweats.  The examination revealed that his heart 
had a regular rate and rhythm, and the physician indicated 
that the veteran had no heart disability.  

The October 2006 VA examiner, in an addendum dated later that 
month, estimated that the veteran's heart disability was 
productive of a workload of five METs.  He added that the 
veteran was not a candidate for an exercise treadmill test 
due to "a number of issues," and particularly since he gets 
chest pain and shortness of breath with mild activity.  The 
physician explained that the veteran was able to walk two to 
three blocks very slowly and noted that he becomes short of 
breath and has chest pain anytime he engages in any minimally 
strenuous physical activity, such as dressing.

Here, in light of the opinion of the October 2006 VA 
physician, who estimated that the veteran's heart disability 
was productive of a workload of five METs accompanied by 
shortness of breath, a basis upon which to grant a 60 percent 
evaluation has been presented.  This is a workload of not 
greater than 5 METs.  

The Board further finds, however, that the preponderance of 
the evidence is against entitlement to an evaluation in 
excess of 60 percent.  The Board notes that the evidence 
shows that he does not have congestive heart failure or an 
ejection fraction less than 64 percent, let alone 30 percent.  
Further, there is no evidence reflecting that his heart 
disability is manifested by a workload of 3 METs or less.

Finally, the Board concludes that the schedular criteria are 
not inadequate to evaluate the veteran's heart disability so 
as to warrant assignment of a higher evaluation on an 
extraschedular basis as there is no showing that the disorder 
has resulted in marked interference with employment beyond 
that contemplated in the 60 percent rating.  There is also no 
indication the condition has necessitated frequent, let alone 
any periods of hospitalization, or that the disability has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of these 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an effective date prior to March 3, 2004, for 
service connection for left ventricular hypertrophy is 
denied.

Subject to the law and regulations governing payment of 
monetary benefits, a 60 percent rating for left ventricular 
hypertrophy is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


